Title: To James Madison from Anthony Merry, 11 May 1804
From: Merry, Anthony
To: Madison, James



Sir,
Washington May 11th. 1804.
I have the Honour to transmit to you inclosed the Copy of a Letter which, though dated yesterday, has just been sent to my House by Mr Henry Suttle, the Person named in the Representation which I had the Honour to make to you on the 4th of this Month.
In Consequence, Sir, of this Letter, it is now necessary that I should trouble you farther by stating that on the Day (the 2nd Inst. now Nine Days ago) when the Negro Man in Question in my Service was taken from out of my Dwelling by the Officer of Justice, His Majesty’s Secretary of Legation, meeting Mr Suttle at the Gaol Door, informed him, in a Conversation which took Place between them, that since his Conduct appeared to have proceeded from Ignorance, he was persuaded, from the Knowlege he had of my conciliatory Disposition, that I might be induced to wave any Complaint on the Transaction to the Government of the United States, provided he would make to me a proper and immediate Apology which he promised that I should receive between Ten and Eleven O’Clock the following Morning. Upon Mr Thornton’s acquainting me with this Circumstance, I waited in vain till Four and Twenty Hours had elapsed from the Time appointed before I had the Honour of delivering to you my Letter of the 4th Instant.
The Kind of Apology which has reached me after so great a Delay, added to the Circumstance of its being still unaccompanied by the Release of my Servant, will not, I think, Sir, from your known Sentiments of Justice, be Considered by you, even after the Disposition to Conciliate which I have endeavoured to manifest throughout in this Affair, as such a one, as from the Duty I owe to my Situation, I ought to admit of, even if the declaration made to me by my Steward were not in Contradiction with the Circumstance, which Mr Suttle states in his Letter of the Object of his coming to my House being to give Information of the Negro Man having hired himself to me without Permission from his Mistress. My Steward asserts positively, that Mr Suttle came to my House some Days before the Arrest took Place, and that the latter gave to him no such Information, the Object of his Visit having been confined to a Request to know how much Money the Man had received, and that no more might be paid to him on Account of his Wages.
But, Sir, although the same Declaration on the Part of my Steward, as well as the Circumstance of the Man having been actually in my Service on Two other Occasions since last Christmas, without any Difficulty having occurred in Regard to him, appears to be in equal Contradiction to other Statements in Mr Suttle’s Letter, it is not necessary for me to enter into any Discussion of such Points, the Fact upon which my Complaint is grounded, being certain—of my Servant being in Gaol, and of an Officer of Justice having come within my Dwelling to take him away.
I had flattered myself, Sir, that he would have been restored to me the more easily and readily, and that I should the sooner have received Satisfaction for the Infringement of the Privileges of my Situation, from the Circumstance (if it be correct as I am informed it is) of the Arrest having taken Place without any judicial Warrant, which would seem to render it an Offence, on the Part of all the Persons concerned in it, as much against the local Laws of the Country, as against the Law of Nations.
I beg you to believe the Assurances of the great Regret which I feel to have had Occasion to trouble you with another Letter on this Subject, as well as those of the high Respect and Consideration with which I have the Honour to be, Sir, Your most obedient humble Servant,
Ant: Merry.
